The indictment charged murder in the second degree. On the trial the defendant was convicted of manslaughter in the first degree. The evidence for the State tended to prove the charge as laid in the indictment, and was certainly sufficient to sustain the verdict of the jury rendered in the case.
The court was not in error in refusing to give at the request of the defendant, in writing, the general affirmative charge. Ex parte Grimmett, 228 Ala. 1, 152 So. 263.
The full and explicit oral charge of the court covered every phase of the law of this case, and, while refused charges 1 and 2 do not correctly state the law of self-defense as applied to the facts of this case, the court in its oral charge explicitly covered the principle sought to be set out in the two charges refused. The court was not in error in refusing the charges, in that they were both bad; but, had they stated the law correctly, their refusal would not have constituted reversible error, for the reason that the principles therein stated were fully covered by the court in its oral charge.
We have read this record and considered every exception raised by the defendant on the trial. None of these questions merit detailed discussion. The court acted without error in each instance.
The defendant has had a fair and impartial trial.
We find no error in the record, and the judgment is affirmed.
Affirmed. *Page 151